DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, and species of example 209, in the reply filed on November 24, 2021 is acknowledged.
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was found to be allowable.
Therefore, the examination of the Markush claims was extended.  Prior art was found
that anticipates the Markush claims with respect to a nonelected species.  Therefore,
the claims were rejected and nonelected species were withdrawn from further
consideration.  The claims were searched to the extent of the elected species and the
nonelected species shown below Section 7.
4.	Claims 29, 35, 39, 42, 45, 48, 49, 52-54, 56, 58-60, 63, 65, 66 and 70-73 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on November 24, 2021.
Information Disclosure Statement
5.	The information disclosure statement s (dated October 9, 2020 and November 24, 2021) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  the statements were considered.  Signed copies of form 1449 are enclosed herewith.
Improper Markush Rejection
	A “Markush” claim recites a list of alternatively useable species and may
encompass a large number of alternative species. Federal Register, Vol. 76, No. 27, February 9, 2011, 7162-7175, 7166.  A Markush claim may be rejected under the
judicially approved “Improper Markush grouping” doctrine when the claim contains an
improper grouping of alternatively useable species, Id.
	A Markush claim contains an “Improper Markush grouping” if (1) the species of
the Markush group do not share a “single structural similarity,” or (2) the species do not
share a common use. Id.
See also MPEP § 803.02 (Rev. §, Aug. 2006):
Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 481, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention, In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980):  and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.

6.	Claims 1, 6, 10, 11, 15-18, 20, 23, 26, 31, 32, 34 and 74 are rejected as conlaining an improper Markush grouping. The claims are drawn to the Markush-type formula of 
    PNG
    media_image1.png
    92
    276
    media_image1.png
    Greyscale
 which core is defined by the
variables W, L1, U, D, E, L2 and A.  These variables result in a variety of
different core structures.
	Claims 1, 6, 10, 11, 15-18, 20, 23, 26, 31, 32, 34 and 74 are drawn to an improper Markush group because the formula, as shown above, contains alternatively 
	Without a meaningful and common structural core that is shared by the species
in the formula above, there can be no “single structural similarity.”  In other words, a single structural similarity is lacking due to the fact that variables W, L1, U, D, E, L2 and A, for example, prevent the core structure from being an art-recognized physical or chemical class.
	There is no substantial core structure that is shared by all species within the formula above, in fact, the formula, as shown above, is drawn to multiple core structures, and claims a variety of species that are structurally distinct due to their unique core structures.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 6, 10, 11, 15, 16, 23, 26, 31, 32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 2349401-20-1.  The compound has a date of July 1, 2019 which antedates the instant claims having a filing date of April 30, 2020.  Priority claim to US 62,840,960 is noted.  However, the earlier date cannot be granted because the claimed genus is not sufficiently supported under 35 USC 112 by the priority document.

    PNG
    media_image2.png
    179
    548
    media_image2.png
    Greyscale
 and corresponds to the instant claims in the following manner:  L1=bond; U=CON(R1=H); D= 10th embodiment; E= heterocyle substituted with RG=oxo; L2=heteroalkylene; A=phenyl substituted with RY=halo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/SUN JAE YOO/Primary Examiner, Art Unit 1626